Citation Nr: 0616111	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  01-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to higher special monthly compensation (SMC) 
based on the anatomical loss or loss of use of both hands or 
both arms under the provisions of 38 U.S.C.A. § 1114(m) or 
(n).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


REMAND

The veteran served on active duty from May 1963 to May 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office.  That decision granted entitlement to SMC on 
the basis for the need for the regular aid and attendance of 
another person, but the veteran appealed seeking a higher 
rating of SMC on the basis of loss of use of the upper 
extremities.  By decision in December 2002, the Board denied 
entitlement to SMC based on the loss of use of both hands 
under 38 U.S.C.A. § 1114(m).  The veteran appealed and in 
October 2005, the case was remanded by the United States 
Court of Appeals for Veterans Claims (the Court).  The case 
must be remanded back to the RO in order to comply with the 
Order of the Court.

The veteran has been granted Social Security disability 
benefits.  The RO should also contact the Social Security 
Administration (SSA) and obtain all medical records related 
to the veteran's claim for Social Security disability 
benefits.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA or Social Security 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

The Court also found that an additional examination for the 
veteran's bilateral shoulder disability is required.  The 
veteran has stated that he has lost the use of his hands and 
arms due to his service-connected bilateral shoulder 
disability.  The veteran was most recently provided a VA 
examination to determine the effect of his bilateral shoulder 
disability on the use of his hands and arms in January 2001.  
A most recent examination is required.  In addition, the 
examiner must review the complete claims folder and evaluate 
the veteran's functional loss due to pain as well as 
reconcile his or her opinion with that of other physicians.  
The Board finds that a new examination is necessary to 
determine the current level of the veteran's disability due 
to his bilateral shoulder disability as related to the loss 
of use of his hands and arms.  

Because there is additional medical evidence to obtain this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should contact the Social 
Security Administration and obtain all 
records related to the veteran's claim 
for disability benefits, including all 
medical records relied upon in making the 
decision to award benefits.

2.  The RO should schedule the veteran 
for an examination to determine the 
extent of his bilateral shoulder 
disability.  All indicated tests should 
be performed, including X-rays if 
necessary.  The examiner is requested to 
review the entire claims folder including  
specifically reviewing the opinions from; 
(1)Dr. Daniel Guerrero Mieses dated in 
March 2000; (2) Dr. Francisco J. Jimenez 
Enriquez dated in May 2000; (3) Dr. Luis 
R. Rodriguez-Lopez dated in December 
1998; (4) Dr. Edgardo del Pozo Gomez 
dated in November 1999; and (5) Dr. 
Huberto Diaz Negron dated in May 1998 and 
addendum dated in June 1999.  The 
examiner should reconcile his or her 
opinion with these opinions.  The 
examiner is requested to address whether 
the veteran suffers from a loss of use of 
the hands or arms due to his service-
connected bilateral shoulder disability.  
The examiner should address any 
limitation of motion of the arms and 
hands and loss of use of the arms or 
hands.  Additionally, the examiner is 
requested to offer an opinion as to the 
functional limitation caused by pain in 
the veteran's shoulders, including during 
flare-ups.   The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use and to not limit an 
evaluation to a point in time when the 
symptoms are quiescent.  See, 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2005).  Functional 
loss should be portrayed in terms of 
additional loss of range of motion, if 
feasible.  DeLuca v. Brown, 8 Vet.App. 
202, at 204-206, 208 (1995).  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  
Finally it is imperative that the 
examiner address the question of (a) 
whether the function of either hand is 
such that it would be equally well served 
by an amputation stump at the site of 
election below the elbow (whether the 
acts of grasping and manipulation could 
be accomplished equally well be an 
amputation stump with prosthesis) and (b) 
whether there is loss of use of the arms 
at a level preventing natural elbow 
action with prosthesis in place.  A 
complete rationale should be provided for 
any opinion offered.

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  In addition to 
determining if the veteran is entitled to 
SMC at the "m" rate based on loss of use 
of the hands, the RO should address 
whether the veteran is entitled to SMC at 
the "n" rate based on loss of use of the 
arms.  If any benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



